DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/070,065 filed on 10/14/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 2016/0208592) in view of Yan (CN 106655921).


Regarding claim 1, Oehring teaches:
 A method for controlling aspects of a fracturing operation (Figs. 1 show fracturing system), comprising: 
2 3coupling an electric motor with a fracturing pump ([0031]: motor 39 connects to pump 36); 
4pumping a fracturing fluid ([0031]: proppant and fluid/additive mixture are combined to form a slurry) into a well (wellhead assembly 41) by operating the fracturing pump via sthe electric motor ([0031]: motor drives pump 36 so that it can pressurize the slurry, after being discharged from pump 36 slurry is injected into a wellhead assembly 41); and 
Oehring teaches in para 0033 electric motor ‘s speed may be controlled by Variable frequency drives VFDs, but doesn’t explicitly teach:
6facilitating rapid stoppage of the fracturing pump and the electric motor by 7applying rotor drag to a rotor of the electric motor.  
However, Yan teaches in page 6 para 0008 braking torque hgenerated to make the motor to quickly stop. Page 8, 3rd para, Yan teaches magnetic field inducing drag torque to rotor so that the rotation of the motor is stopped. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with rapid stoppage of the electric motor and the load by applying rotor drag to the rotor of the electric motor in order to stop the rotation of the motor quickly in case of emergency and prevent damage to components of the system.

1 Regarding claim 2, Oehring teaches:
in para 0036 reducing eddy current formation but doesn’t explicitly teach wherein applying rotor drag comprises applying 2a magnetic field to a stator of the electric motor.
However, Yan teaches on Page 8, 3rd para, and Page 11 claim 5, magnetic field inducing drag torque to rotor so that the rotation of the motor is stopped. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with rotor drag comprising with applying a magnetic field to the stator of the motor in order to stop the rotation of the motor quickly in case of emergency and prevent damage to components of the system.

1 Regarding claim 10, Oehring teaches:
A method, comprising: 
2 3coupling an electric motor with a fracturing pump ([0031]: motor 39 connects to pump 36); 
 4providing the electric motor with a rotor and a stator having stator 5windings ([0033]: AC motor; Note: AC motor consists of a stator with coil and a rotor); 
6electrically connecting a controller to the stator windings ([0031]: variable frequency drive VFD controlling the motor; thus controller VFD connected to the stator winding); and 
7configuring the controller to apply a magnetic field to the stator ([0031]) so as to 8produce braking eddy currents in the rotor ([0036]: reduce eddy current). 
Oehring doesn’t explicitly teach: OO
creating rotor drag.
However, Yan teaches on Page 8, 3rd para, and Page 11 claim 5, magnetic field inducing drag torque to rotor, thus creating rotor drag, so that the rotation of the motor is stopped. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with rotor drag comprising with applying a magnetic field to the stator of the motor in order to stop the rotation of the motor quickly in case of emergency and prevent damage to components of the system.


1 Regarding claims 3 and 14, Oehring doesn’t explicitly teach:
wherein applying the magnetic field comprises 2applying a non-rotating magnetic field to the stator.  
However, Yan teaches on Page 11 claim 5, generating current signal on the motor stator to generate fixing magnetic field; and Page 8 3rd para, generating fixing magnetic field that induce drag torque to the rotor so that the rotation of the motor is stopped; thus applying non-rotating magnetic field to the stator. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with application of a non-rotating magnetic field to the stator in order to stop the rotation of the motor quickly in case of emergency and prevent damage to components of the system.

1 Regarding claim 4, Oehring doesn’t explicitly teach:
wherein applying the magnetic field comprises 2applying a slowly rotating magnetic field to the stator.  
However, Yan teaches on Page 2 para 0008 and further down the page “first brake signal for reducing speed of the motor and enabling slow rotation of the stator (see Page 8 3rd para), that would further be stopped; thus applying a slowly rotating magnetic field to the stator. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with application of a slowly rotating magnetic field to the stator in order to provide different braking mode to the mode using different braking signals. 

1 Regarding claim 5, Oehring teaches:
Applying multiple frequencies of rotating magnetic fields to a stator of the electric motor to produce the braking eddy currents in the rotor ([0031]: variable frequency drive is used to control the motor; thus applying multiple frequencies of rotating magnetic fields, current, to the stator).
Oehring doesn’t explicitly teach, wherein applying rotor drag.
However, Yan teaches Page 8 3rd para, generating fixing magnetic field that induce drag torque to the rotor so that the rotation of the motor is stopped.
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the application of VFD of Oehring with inclusion of application of rotor drag in order to stop the rotation of the motor quickly in case of emergency and prevent damage to components of the system.

1 Regarding claims 6 and 16, Oehring doesn’t explicitly teach:
 	further comprising controlling dissipation of 2energy resulting from applying the magnetic field, wherein controlling dissipation 3of energy comprises dumping energy to the rotor using DC injection on stator coils of the stator.  
	However, Yan teaches dissipation of energy (kinetic energy consumed page 7 para 4) resulting from applying magnetic field, wherein controlling dissipation of energy comprises dumping energy to the rotor (dynamic braking) using DC injection on stator coils of the stator (Page 7 para 4 brake with direct current in the stator winding, DC injection braking).
	Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fracturing system of Oehring with dissipation energy resulting from applying the magnetic field using DC injection on stator coils of the stator in order to stop the rotation of the motor quickly in case of emergency and prevent damage to components of the system.

11IS19.0895 Regarding claim 7, Oehring teaches:
 The method as recited in claim 6, further comprising directing energy resulting 2from applying the magnetic field to heating elements ([0033]: heaters).  

1 Regarding claim 8, Oehring teaches:
The method as recited in claim 7, wherein directing energy to heating elements 2comprises directing energy to at least one of an oil heater and a motor heater ([0033]: heaters).  

11 Regarding claim 9, Oehring doesn’t explicitly teach:
wherein facilitating stoppage comprises using 2resistance resulting from the pumping action.  
However, Yan teaches page 2 4th para stopping the motor quickly by implementing braking under large propeller inertia to ensure consistency of the stop, thus resistance implemented.
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Oehring with resistance while facilitating stoppage in order to ensure consistency of the stop.

11 Regarding claim 12, Oehring teaches:
The method as recited in claim 10, further comprising operating the fracturing 2pump via the electric motor to pump fracturing fluid into a well ([0031]: proppant and fluid/additive mixture are combined to form a slurry) into a well (wellhead assembly 41).  

12IS 19.0895  1 Regarding claim 15, Oehring doesn’t explicitly teach:
wherein applying the magnetic field comprises 2applying a rotating magnetic field to the stator.  
However, Yan teaches on Page 2 para 0008 and further down the page “first brake signal for reducing speed of the motor and enabling slow rotation of the stator (see Page 8 3rd para), that would further be stopped; thus applying a rotating magnetic field to the stator. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with application of a rotating magnetic field to the stator in order to provide different braking mode to the mode using different braking signals. 

1111 Regarding claim 17, Oehring teaches:
 A system, comprising: 2 
3an electric motor having a rotor and a stator with stator windings  ([0033]: AC motor; Note: AC motor consists of a stator with coil and a rotor); 
4a fracturing pump coupled to the electric motor ([0031]: motor 39 connects to pump 36) and powered by the 5electric motor when pumping a fracturing fluid ([0031]: proppant and fluid/additive mixture are combined to form a slurry); and
 6a controller configured to apply a magnetic field to the stator ([0031]) so as to 8produce braking eddy currents in the rotor ([0036]: reduce eddy current) so as to 7produce braking eddy currents in the rotor ([0036]: reduce eddy current) to rapidly 8stop rotation of the rotor, thus providing a high-capacity braking system without 9the addition of components dedicated only to braking ([0031]-[0036]).  
Oehring doesn’t explicitly teach: OO
creating rotor drag.
However, Yan teaches on Page 8, 3rd para, and Page 11 claim 5, magnetic field inducing drag torque to rotor, thus creating rotor drag, so that the rotation of the motor is stopped. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with rotor drag comprising with applying a magnetic field to the stator of the motor in order to stop the rotation of the motor quickly in case of emergency and prevent damage to components of the system.

1111 Regarding claim 19, Oehring teaches:
The system as recited in claim 17, further comprising heating elements which 2dissipate energy during stoppage of the electric motor via the rotor drag ([0033]: heaters).  

1111 Regarding claim 20, Oehring doesn’t explicitly teach:
wherein the controller is configured to establish  a non-rotating or slowly rotating magnetic field with respect to the stator.
However, Yan teaches on Page 2 para 0008 and further down the page “first brake signal for reducing speed of the motor and enabling slow rotation of the stator (see Page 8 3rd para), that would further be stopped; thus applying a slowly rotating magnetic field to the stator. 
Given the teaching of Yan, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide the fracturing system of Oehring with application of a slowly rotating magnetic field to the stator in order to provide different braking mode to the mode using different braking signals. 

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 2016/0208592) in view of Yan (CN 106655921) further in view Sauter (DE 10 2019 207 254).

1 Regarding claim 11, Oehring teaches:
 The method as recited in claim 10, wherein coupling comprises coupling the 2electric motor to the fracturing pump with a shaft ([0031]: motor 39 connects to pump 36 via shaft 40).
None of Oehring nor Yan explicitly teach a gearbox.  
However, Sauter teaches in the Abstract a gearbox 3 coupling the motor 8 to the pump 9.
Given the teaching of Sauter, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Oehring with a gearbox in order to increase or reduce speed of the motor efficiently.

1111 Regarding claim 18, Oehring teaches in [0031]: motor 39 connects to pump 36 via shaft 40.
None of Oehring nor Yan explicitly teach:
 	wherein the fracturing pump is coupled to the 2electric motor through a gearbox.  
However, Sauter teaches in the Abstract a gearbox 3 coupling the motor 8 to the pump 9.
Given the teaching of Sauter, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Oehring with a gearbox in order to increase or reduce speed of the motor efficiently.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 2016/0208592) in view of Yan (CN 106655921) further in view Chong (US 2014/0274557).

111 Regarding claim 13, Oehring teaches:
The method as recited in claim 12, further comprising stopping the electric motor 2and a fracturing pump by producing the 3braking eddy currents.  
None of Oehring nor Yan explicitly teach stopping the motor and the pump during an over-pressure shut down.
However, Chong teaches in para 0036 stopping motor (thus the load/pump) during an overpressure reduction.
Given the teaching of Chong, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the stopping of the motor of Oehring during an overpressure in order to provide a reliable pressure test and reduce overpressure incidents (see Chong para 0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        10/14/22


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846